Title: From George Washington to Robert Stewart, 8 May 1756
From: Washington, George
To: Stewart, Robert



[Winchester, 8 May 1756]
To Captain Robert Stewart. at Maidstone.Sir,

I received yours by the Bearer—As neither Captain Bell nor Captain Gist, can make out regular pay-rolls for their men; a months pay will be sufficient at this time to give them. If any officer is in want of pay, and not indebted to the country for Recruiting—Let him receive out of the Balance in your hands: but let them all know, that it will appear a little dark on their side, if they should draw pay, and are owing the country: as I have orders to the contrary.
I do not know what you can do with your Sick; we have no Surgeon to spare: and to send medicines without a person to apply them, will be needless.
Out of the few Tents that are at this place, I will send two or three per the first opportunity[.] I would, were I in your place, make Captain Caton produce Lord Fairfax’s order, before I would give up the House.
If you are not apprehensive of the Enemys destroying the Flour at Stoddarts Fort in any short time, I would let it remain there; and send up a party to see that it is properly secured.

If you should send up for it, employ as few of the country people as possible; that the country may be at little expence.
You are directed to receive Captains Bell & Gists’ Recruits; and to be very circumspect in your choice; as I would not receive any but very likely fellows at this time.
I must desire you will put your Works at Maidstone, in as good a posture of Defence as possible. To do which, borrow or hire Tools of the Country-people; for there are none of any kind at this place.
So soon as this reaches you, hurry off what Waggons are at the Stores, loaded with Flour, under a proper Escort. And Captain Woodward will wait until Monday, to see if more do not arrive.
Until I know what fixed Resolves the Assembly have come to, about raising and appointing their Troops; I can not confirm Mr Campbell, or order any other to the Troop of Horse.
It would look very partial to give Mr Duncanson the highest post of Honor, who is not yet an Officer; preferable to those who have served sometime as Ensigns. I am, &c. Yours.

G:W.
May 8th 1756.    

